                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

LEXMARK INTERNATIONAL, INC.,

                      Plaintiff,

v.                                               Case No. 8:18-cv-01047-WFJ-AEP

UNIVERSAL IMAGING INDUSTRIES,
LLC,

                      Defendant.


           DEFENDANT’S RENEWED MOTION AND MEMORANDUM
                TO DISMISS THE AMENDED COMPLAINT1

        Defendant, Universal Imaging Industries, LLC (“UII”), moves this Court to

dismiss Plaintiff’s Amended Complaint pursuant to Rule 12(b)(6), Federal Rules of Civil

Procedure, and 35 U.S.C. §101, and in support thereof shows the Court as follows:

I.      FACTUAL BACKGROUND

        This case involves printer toner cartridges and is one more battle in a long-

running conflict between Original Equipment Manufacturers (‘OEM”), such as Lexmark,

and the aftermarket printer toner industry. The OEMs enjoy a significant markup on toner

cartridges and have gone to great lengths to protect that market, from illegal “prebate”

programs, to efforts to lock out the aftermarket with firmware traps, to dubious lawsuits,

such as this.


1
 The issues raised herein were not addressed in the Inter Partes Reexamination requests
and remain valid and viable bases for dismissal. See, Neptune Generics, LLC v. Eli Lilly
& Co., 921 F.3d 1372, 1378 (Fed. Cir. 2019).
       UII is an aftermarket company operated by Steven Miller2, who has been in the

printer cartridge business for more than seventeen (17) years. Mr. Miller has obtained

dozens of patents on various aspects of printer cartridges, many cross-licensed with

Lexmark, with an emphasis on inventions that would permit a single cartridge to be used

across many models of printers. Mr. Miller is a leader in the aftermarket industry and a

strong advocate for fair competition among OEMs and aftermarket companies. As a

result, this is not Mr. Miller’s first time litigating against Lexmark, there have been

several lawsuits going back many years. Most recently, one of Mr. Miller’s companies,

Advanced Cartridge Technologies, LLC, brought a patent infringement suit against

Lexmark where a settlement was ultimately reached between the parties.3

       To make matters more interesting, in 2016, Lexmark was acquired by a

consortium led by Apex Technology of China,4 (“Apex China”) which is also in the

aftermarket industry and UII’s biggest direct competitor.5 Apex China is the subject of an

investigation    by     the    United     States     for    unfair     trade    practices.

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. Apex China bought

out another aftermarket competitor, Static Control. Apex China then approached UII and

sought to buy UII out of the Lexmark aftermarket business. When that did not work,

Apex China threatened to sue UII for patent infringement if UII offered the MX and MS

2
  Plaintiff brings the action against UII, with no cause of action against Mr. Miller
individually. Yet, the Amended Complaint references “Miller” in the allegations instead
of UII. This was presumably done to raise concerns among the aftermarket industry,
UII’s customers, and business relationships that Lexmark was pursuing Mr. Miller
individually, another effort to chill the competition.
3
  Case No. 8:10-cv-486-T-23TGW.
4
  https://www.nytimes.com/2016/04/21/business/dealbook/lexmark-apex-pag-asia.html.
5
  According to the Recordings at the Patent Office, China Citic Bank Corp. holds a
security interest in the Patents at issue.

                                            2
chips at issue here. This threat came before UII even had prototypes of its MX and MS

products and of course long before Apex China could have a good faith belief the

unreleased products infringed.

       Once UII released its Lexmark-compatible MX and MS chips, this lawsuit was

brought, as promised. There remains serious questions whether Apex China/Lexmark has

ever analyzed the UII chips, for the chips are highly secure to prevent hacking by

competitors, including Apex China. There are no specific details in the Amended

Complaint about how the chips function, which would be essential to have a good faith

basis to assert infringement. There are merely pictures of components. Curiously, the

Amended Complaint refers to Lexmark’s return cartridge program (¶¶16-31), which was

largely rejected by the United States Supreme Court in Impression Products, Inc. v.

Lexmark International, Inc., 581 U.S. ___; 137 S. Ct. 1523 (2017). The Amended

Complaint boasts about a judgment Lexmark previously secured (based on an offer for

judgment for $100 for each asserted count), which also have nothing to do with this case,

but would make good marketing material for Apex China/Lexmark. Indeed, as soon as

the case was filed, Apex China/Lexmark approached UII chip component manufacturers

to convince them not to supply UII because of this lawsuit.

       The Amended Complaint has twelve (12) counts, alleging a variety of different

theories of infringement of different patents and newly-added declaratory judgment

counts against UII patents. At least two of the asserted patents lay claim to well-known

abstract ideas, seeking patent protection solely because the ideas are implemented by

general purpose computer components, rendering them invalid. In addition, Lexmark

fails to articulate facts supporting the knowledge requirements for all of the infringement


                                            3
claims and employs improper shotgun pleadings to bundle all allegations in every count,

rendering it impossible to sort out the claims and which allegations address which counts.

The two patents claiming an abstract idea should be found invalid and the remaining

counts of the suit should be dismissed.

II.    TWO PATENTS ASSERTED BY PLAINTIFF CLAIM PATENT-
       INELIGIBLE SUBJECT MATTER AND ARE INVALID UNDER THE
       ALICE STANDARD

       Section 101 of the Patent Act identifies four categories of patent-eligible

inventions: “Whoever invents or discovers any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements of this title.” 35

U.S.C. § 101. The Supreme Court has recognized three specific exceptions to patent-

eligible subject matter: “laws of nature, physical phenomena, and abstract ideas.” Bilski v.

Kappos, 561 U.S. 593, 601 (2010). In Bilski, the Court considered whether method

claims for protecting against risks in financial transactions were eligible for patent

protection. Id. at 599. The Bilski Court recognized abstract ideas are ineligible for patent

protection because a monopoly over such ideas would improperly preempt their use. Id.

at 612-613.

       Building on the decision in Bilski, the Supreme Court’s decision in Alice

determined that a patent claiming a method of mitigating “settlement risk” using a third-

party intermediary was nothing more than an abstract idea implemented on a generic

computer. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208; 134 S. Ct. 2347, 2352-

53 (2014). The Supreme Court applied a two-part test to determine patent eligibility

under Section 101. First, the Court must “determine whether the claims at issue are


                                             4
directed to one of those patent-ineligible concepts” -- for example, an abstract idea. Alice,

134 S. Ct. at 2355 (citation omitted). When the claims are directed to an abstract idea, the

Court must then evaluate the second prong of the Alice test, which asks “whether the

additional [claim] elements [beyond the abstract idea] ‘transform the nature of the claim’

into a patent-eligible application.” Id. at 2355 (quoting Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 132 S. Ct. 1289 (2012). The second step is described “as a

search for an ‘inventive concept’ -- i.e., an element or combination of elements that is

‘sufficient to ensure that the patent in practice amounts to significantly more than a patent

upon the [ineligible concept] itself.’” Alice, at 134 S. Ct. 2355 (quoting Mayo, 132 S. Ct.

at 1294, 1296–98). This is because a “claim that recites an abstract idea must include

‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to

monopolize the [abstract idea].’” Alice, at 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at

1294). The “concern that drives the exclusionary principle [i]s one of pre-emption.”

Alice, at 134 S. Ct. at 2354. Where a patent preempts the use of an abstract idea, it

“impede[s] innovation more than it would tend to promote it, thereby thwarting the

primary object of the patent laws.” Id.

       Analyzing the claims under Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct.

2347 (2014), reveal U.S. Patent Nos. 7,844,7866 and 8,966,1937 are directed to nothing

more than the abstract idea of “debiting” available toner or ink. To do so, the claims

employ standard computing components- memory to essentially count the number of

pages printed. Patent-eligibility under Section 101 is a legal question. In re Bilski, 545

6
 Notably the ‘786 Patent issued long before the Alice decision.
7
 Although the ‘986 and ‘193 Patents are identified as being infringed in Counts II, IV, VI
VIII, and X, these patents are incorporated by reference in each and every count of the
Amended Complaint.

                                             5
F.3d 943, 951 (Fed. Cir. 2008) (en banc), aff’d, 130 S. Ct. 3218 (2010). To survive such a

motion to dismiss, the complaint “must provide the plaintiff’s grounds for entitlement to

relief—including factual allegations that when assumed to be true raise a right to relief

above the speculative level.” Cuvillier v. Sullivan, 503 F.3d 397, 401 (5th Cir. 2007)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Factual allegations are

taken as true, but legal conclusions are not. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

An analysis under Section 101 is a threshold legal inquiry, which may be presented at the

pleading stage. In re Bilski at 950. The Federal Circuit encourages consideration of

Section 101 issues on a motion to dismiss under Rule 12(b)(6). See Content Extraction &

Transmission, LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1347–49 (Fed. Cir. 2014)

(holding that abstract software claims can and should be determined unpatentable at the

pleading stage under Rule 12(b)(6)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 717

(Fed. Cir. 2014) (holding abstract method claim for distributing copyrighted media

products over the Internet unpatentable at the pleading stage under Rule 12(b)(6));

Cleveland Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, (Fed. Cir.

2017).

         A.     COUNTING PAGES ON A GENERIC COMPUTER COMPONENT
                IS NOT PATENTABLE

         Claim 1 of both the ‘786 and ‘193 patents are the only specific claims Lexmark

asserts as infringed in the Amended Complaint.8 It is not necessary for the Court to

construe terms of the particular claims in order to determine if the claims embody an

abstract idea. See Ultramercial, 772 F.3d at 714-15 (concluding, “[w]ithout purporting to

8
  The ‘786 is a divisional Patent, which was part of what became U.S. Patent No.
7,426,613. This ‘613 Patent claims more technical aspects of the cartridge, leaving only
the basic counter function as the focus of the ‘786 Patent.

                                            6
construe the claims, as the district court did not,” that the challenged claims were directed

to an abstract idea implemented with “routine, conventional activity”); Clear with

Computers, LLC v. Altec Indus., No. 6:14-cv-00079, 2015 WL 993392, at *3; 2015 U.S.

Dist. LEXIS 28816 (E.D. Tex. Mar. 3, 2015) (“The Court does not need to accept

Volvo’s characterization or assertion and can formulate a characterization of the claims

without construing the claims.”).

       The abstract ideas making up the representative claims are readily apparent; both

relate to “updating” standard computer memory as a mechanism to record usage of

consumable components such as ink or toner. No reasonable construction of the claims

would alter this fundamental premise. See Phillips v. AWH Corp., 415 F.3d 1303, 1315

(Fed. Cir. 2005) (en banc). See also, Ultramercial, 772 F.3d at 719 (finding “[n]o formal

claim construction was required because the asserted claims disclosed no more than [an

abstract idea] and there was no ‘reasonable construction that would bring [them] within

patentable subject matter’”).

       The claims are directed to the use of a generic computer device with non-volatile

memory, as acknowledged in the specification of the ‘786 patent:

       …it will be appreciated that the present invention may be implemented in
       any device having non-volatile memories. This may include mobile
       phones, handheld computers, laptop computers, personal computers,
       servers, mainframe computers, personal digital assistants, and the like, and
       devices having minimal processing power and functionality, such as in
       devices with dedicated circuits for performing preprogrammed or
       uncomplicated tasks. In brief, the present invention may be implemented
       in any computing device in which the usage of components may wish to
       be recorded using non-volatile memory. Therefore, the embodiments
       herein describing non-volatile memories for tallying page counts and
       recording the depletion of ink in ink or toner cartridges are for illustrative
       purposes only and are not intended to be limiting examples.



                                             7
(‘786 patent, 4:38-52, emphasis added; see also ‘193 patent, 4:51-659.) The specification

continues, explaining that “[i]n imaging and printing devices, page counts recorded by

non-volatile memory modules (“memory modules”) may be incremented as pages are

printed.” (‘786 patent, 4:53-44.) The memory may record the number of pages printed

and the type (e.g. color or black and white), which track the remaining toner in the print

cartridge. (‘786 patent, 4:58-62.) The ‘786 patent explains that the data in memory is

incrementally changed to track usage, by, for example, changing bits of data in memory

until all 32 bits of data are changed to signify “full depletion of the toner cartridge.” (‘786

patent, 5:9-12.)

       B.      THE CLAIMS ARE DRAWN TO AN ABSTRACT IDEA

       Claim 1 of the ‘193 patent provides:

       1. A method of updating a memory module, comprising:

       receiving, at a memory module, a command indicative of usage of toner or
       ink in a consumable item for an imaging device for instructing the memory
       module to punch out at least one bit of at least one specified bit field
       within the memory module indicative of the usage of toner or ink; and

       processing the command at the memory module.

This “invention” is simply the idea of recognizing that toner/ink was used and noting

such usage. This is no different than the idea of maintaining accurate inventory of any

consumable. Every day retailers track inventory by debiting stock items as they are

purchased and for hundreds of years, retailers have recorded sold inventory on paper to

maintain accurate records. Similarly, claim 1 of the ‘786 patent claims the idea of an

inventory count, with both an incremental counter and memory, but it is not expressly

9
 The ‘193 patent incorporated portions of the specification from the ‘786 patent. For the
most part, the cited portions from the ‘786 patent are also found in the ‘193 patent.

                                              8
limited to toner or ink in the body of the claim (as was the case with claim 1 of the ‘193

patent):

       1. A method of updating memory modules, comprising:

       receiving, at one or more memory modules, a command transmitted from
       a processing device, wherein the command comprises a) an increment
       counter command operable to instruct the one or more memory modules
       to increment a counter within the one or more memory modules and b) a
       punch out bit field command operable to instruct the one or more memory
       modules to punch out a specified bit field within the one or more memory
       modules; and

       processing the command at the one or more memory modules.

       As shown above, both patents claim the idea of tracking “usage of components”

using non-volatile memory, whether limited to toner or ink in the ‘193 patent and more

broadly in claim 1 of the ‘786 patent. Consider claim 1 of each patent and the

corresponding action described in the specification:


           Claim 1 of the ‘786 Patent                    Exemplary Action in Described
                                                                Embodiment

1. A method of updating memory modules,
comprising:

receiving, at one or more memory modules,           Receiving at one or more memory modules
a command transmitted from a processing             of “any computing device” (‘786 Patent,
device, wherein the command comprises a)            4:39), an command to increment a counter
an increment counter command operable               (e.g. a page counter) (‘786 Patent, 5:20-23)
to instruct the one or more memory                  and “punch” out the data (i.e. changing the
modules to increment a counter within the           data in memory) (‘786 Patent, 5:2-7)
one or more memory modules and b) a
punch out bit field command operable to
instruct the one or more memory modules
to punch out a specified bit field within the
one or more memory modules; and




                                                9
        Claim 1 of the ‘786 Patent                   Exemplary Action in Described
                                                            Embodiment

processing the command at the one or Changing the memory to reflect the change
more memory modules.                 in count (such as page usage) (‘786 Patent,
                                     12:44-48.)



        Claim 1 of the ‘193 Patent                   Exemplary Action in Described
                                                            Embodiment

1. A method of updating a memory module,
comprising:

receiving, at a memory module, a                Receiving at a memory module of “any
command indicative of usage of toner or         computing device” (‘193 Patent, 4:52) a
ink in a consumable item for an imaging         command indicating toner or ink use to
device for instructing the memory module        “punch” out the data (i.e. changing the data
to punch out at least one bit of at least one   in memory) to reflect toner/ink usage (‘193
specified bit field within the memory           Patent, 5:15-20)
module indicative of the usage of toner or
ink; and


processing the command at the memory Changing the memory to reflect usage of
module.                              toner/ink (‘193 Patent, 15:12-16.)


       The specification makes clear that counting pages, toner usage, etc., is done

simply by using generic hardware running in a conventional manner. As set forth in the

background, “[n]on-volatile memory modules are commonly found in computing devices

for recording the usage of components, including consumable components having a

limited life span.” (‘786 Patent, 1:18-20.) The inventors acknowledge “non-volatile

memory modules are common in imaging and printing devices [ ] for recording the use of

consumables such as print cartridges [ ] based upon the number of pages printed by the

device, or based upon the partial or full depletion of the print cartridges.” (‘786 Patent,



                                            10
1:21-31, emphasis added.) The patents do not disclose a novel form or memory, but the

use of conventional memory to count pages printed, far from a novel concept.

       The Federal Circuit has explained that a relevant inquiry of step one is “to ask

whether the claims are directed to an improvement to computer functionality versus being

directed to an abstract idea.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed.

Cir. 2016). In the ‘786 and ‘193 Patents, the specification is clear that the computer

hardware used to track usage of consumables such as toner/ink are “non-volatile memory

modules, in computing devices such as imaging and printing devices.” (‘786 Patent, 2:9-

10.) There is no specialized hardware or software recited for enabling the tracking of

toner/ink usage or page counts in claim 1 of each of the ‘786 and ‘193 Patents. To the

contrary, the specification is abundantly clear that only conventional hardware is

required. This shows that the claim is drawn to an abstract idea of counting printer usage

and not to an improved computer system. See Clear with Computers, LLC v. Altec Indus.,

Inc., No. 6:14-cv-00079, 2015 WL 993392, at *4, 2015 U.S. Dist. LEXIS 28816 (E.D.

Tex. Mar. 3, 2015) (finding claim directed to an abstract idea where computer

components were “functional in nature” and merely replaced a human salesperson). In

actuality, the claims relate solely to standard inventory tracking, in this case, for purposes

of monitoring usage of imaging devices.

       Numerous courts have found claims similar to these invalid based solely on the

pleadings. See, Two-Way Media Ltd v. Comcast Cable Communs., LLC, 874 F.3d 1329,

1333 (Fed. Cir. 2017) (Patents “generally relate[d] to a system for streaming audio/visual

data over a communications system like the internet.”); Intellectual Ventures I LLC v.

Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (claims “directed to a


                                             11
conventional business practice—the screening of messages by corporate organizations—

in the context of electronic communications” were “directed to an abstract idea”); Affinity

Labs of Tex. v. DIRECTV, 838 F.3d 1253, 1258-59 (Fed. Cir. 2016) (finding claims to be

nothing more than an abstract idea on a motion to dismiss because they claimed “the

function of wirelessly communicating regional broadcast content to an out-of-region

recipient, not a particular way of performing that function”); see also, Telebuyer, LLC v.

Amazon.com, Inc., Civil Action No. 2:13-cv-1677-BJR, 2015 U.S. Dist. LEXIS 96391, at

*16-17 (W.D. Wash. July 23, 2015) (finding claims invalid under Section 101 because

they merely implemented generic computer components to connect buyers and sellers

online); Tuxis Techs., LLC v. Amazon.com, Inc., Civil Action No. 13-1771-RGA, 2015

U.S. Dist. LEXIS 37128, at *6 (D. Del. Mar. 25, 2015) (on a motion to dismiss, finding

claims to “ways to implement upselling in connection with [ ] remote electronic

commerce” an abstract idea that amounted to nothing more than allowing step to be

performed remotely or via the Internet).

       Tracking page counts and toner/ink usage, like other typical inventory tracking

methods, are not rendered patentable simply by using computer memory. See OIP Techs.,

Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“relying on a computer

to perform routine tasks more quickly or more accurately is insufficient to render a claim

patent eligible”); Bascom Research, LLC v. LinkedIn, Inc., 77 F. Supp. 3d 940, 948 (N.D.

Cal. 2015) (finding claims to linking documents on a network to be patent ineligible

under Section 101). “[T]he prohibition against patenting abstract ideas cannot be

circumvented by attempting to limit the use of [the idea] to a particular technological

environment.” Alice, 134 S. Ct. at 2358.


                                            12
       C.      THE CLAIMS LACK ANY INVENTIVE ELEMENT WHICH
               WOULD RENDER THEM PATENTABLE

       Because the claims are directed to an abstract idea, they can only be

patentable if the claim elements, either individually or viewed as an ordered

combination, supply an inventive concept sufficient to transform the embodied

abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2355. Mere

recitation of concrete, tangible components is insufficient to confer patent eligibility

to an otherwise abstract idea; the components must involve more than performance of

“‘well-understood, routine, conventional activit[ies]’ previously known to the

industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294). The ‘786 and ‘193 Patents

are unequivocal in the use of known and/or conventional memory. Critically, a valid

claim must include “additional features” beyond the abstract idea itself, which

“requires more than simply stating the abstract idea while adding the words ‘apply

it.’” Alice, at 134 S. Ct. at 2357. “To save a patent at step two, an inventive concept

must be evident in the claims.” Two-Way Media Ltd. V. Comcast Cable Communs.

LLC, 874 F.3d 1329, 1338, citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322,

1327 (Fed. Cir. 2017).

       As discussed in further detail above, the specification of both the ‘786 and

‘193 Patents admit (and rely on) the fact that tangible components of the claim

perform well-understood, routine, and conventional activities, namely the use of non-

volatile memory to track printing and toner/ink usage. Similar to the claims at issue,

in Ultramercial, the claims fail the second step in Alice, as they were “not tied to any

particular novel machine or apparatus, only a general purpose computer.”



                                            13
Ultramercial, 772 F.3d at 716. “[A]dding a computer to otherwise conventional steps

does not make an invention patent-eligible.” Id. at 717 (citing Alice, 134 S. Ct. at

2357). See also, Voxathon LLC v. Alpine Elecs. of Am., Inc., No. 15-cv-00562-JRG,

2016 WL 260350, at *4, 2016 U.S. Dist. LEXIS 6800 (E.D. Tex. Jan. 21, 2016);

Papst Licensing GmbH & Co. KG v. Xilinx Inc., 193 F. Supp. 3d 1069, 1053 (N.D.

Cal. June 9, 2016) (noting that the “steps of the asserted claims reflect activity

described by the specification as previously having been carried out by humans” and

finding the patent directed to a patent-ineligible abstract idea); Walker Digital, LLC

v. Google, Inc., 66 F. Supp. 3d 501, 507–09 (D. Del. 2014) (finding claim limitations

did not add an inventive concept where the specification disclosed that “all of these

steps could be performed (and have been performed) by human beings interacting

with one another prior to the filing of the [asserted patent]”). Here, with nothing more

than the use of computer memory, used in a conventional manner, there is no

inventive concept that overcomes a finding of invalidity.

III.   PLAINTIFF’S AMENDED COMPLAINT FAILS TO ALLEGE
       SUFFICIENT FACTS TO STATE A PLAUSIBLE CLAIM FOR
       INDIRECT OR WILLFUL INFRINGEMENT

       To sustain a claim for indirect infringement, a plaintiff must show, at a minimum,

that the defendant had prior knowledge of the patent at issue. Global-Tech Appliances,

Inc. v. SEB S.A., 131 S. Ct. 2060, 2068 (2011). In Global- Tech, the Supreme Court

reiterated that intent and prior knowledge is necessary for a claim for induced,

contributory, or willful infringement. Id. at 2065-68. Specifically, the Global-Tech Court

noted that to sustain a claim for induced infringement, the plaintiff must show that the

defendant “actively” induced infringement, and explained that “[t]he addition of the


                                            14
adverb ‘actively’ suggests that the inducement must involve the taking of affirmative

steps to bring about the desired result.” Id. at 2065. The defendant must have been aware,

at the time it engaged in the conduct at issue, that its conduct constituted patent

infringement of the asserted patents. Id. Knowledge of the infringement must occur

before any indirect or willful infringement claim may arise.

       Plaintiff fails to allege this essential element of the claims. Although Plaintiff

attempts to allege indirect infringement of all ten patents, it only alleges (on information

and belief) that UII had knowledge of two of the asserted patents. (Amended Complaint,

¶¶112, 125, 133, 141, 149, 157, 165, 173, 181, 189.) While Plaintiff makes conclusory

allegations UII had knowledge of two patents, no factual information is provided as to

those two and no allegation whatsoever is provided as to the other eight patents. (See id.)

Even taking the allegation as true, there is no cause of action for indirect infringement or

willful infringement with respect to eight of the ten patents. This deficiency infects at

least Counts 3-10, all of which require knowledge. Plaintiff’s allegations of indirect and

willful infringement must therefore be dismissed.

IV.    PLAINTIFF’S AMENDED COMPLAINT FAILS BECAUSE IT IS AN
       IMPERMISSIBLE SHOTGUN PLEADING

       A complaint uses shotgun pleadings where “[e]ach count incorporates by

reference the allegations made in a section entitled 'General Factual Allegations' —

which comprise[d] 146 numbered paragraphs — while also incorporating the allegations

of any count or counts that precede[d] it.” Magluta v. Samples, 256 F.3d 1282, 1284

(11th Cir. 2001). The Eleventh Circuit Court has “condemned” shotgun pleadings as




                                            15
improper under Rules 8 and 10. See Weiland v. Palm Beach County Sheriff's Office, 792

F.3d 1313, 1324 (11th Cir. 2015).

       Here, Plaintiff has attempted to plead twelve (12) counts and incorporates all of

the initial 103 paragraphs into each count. (See Amended Complaint, ¶¶104, 117, 130,

138, 146, 154, 162, 170, 178, 186, 194, and 198.) The counts attempt to allege multiple

theories of direct and indirect infringement, with varying elements and requirements,

with the addition of two declaratory judgment counts directed to UII patents. It is

impossible to determine, for example, the basis for knowledge or who the alleged direct

infringer is (on claims of indirect infringement) with the pleadings rolled together. UII

may have different defenses to each claim and Plaintiff has different burdens. Moreover,

Plaintiff incorporates recitals about the UII ‘733 Patent into a claim of indirect

infringement of Lexmark’s ‘193 Patent. By the same token, details about UII devices are

incorporated into claims Plaintiff’s counsel abandoned the UII ‘733 Patent. Accordingly,

to assist the Court, the parties, and the jury in maintaining each claim and related defense

separately, the claims should be properly pleaded and allegations only incorporated

where it is proper to do so.

V.     CONCLUSION

       UII respectfully requests that this Court dismiss the Plaintiff’s Amended

Complaint, and grant such other and further relief the Court deems just and appropriate.




                                            16
       Respectfully submitted May 29, 2020.

                                        /s/ Brian R. Gilchrist
                                        Brian R. Gilchrist, FL Bar #774065
                                        bgilchrist@allendyer.com
                                        Ryan T. Santurri, FL Bar #15698
                                        rsanturri@allendyer.com
                                        ALLEN, DYER, DOPPELT + GILCHRIST, PA
                                        Post Office Box 3791
                                        Orlando FL 32802-3791
                                        Telephone: (407) 841-2330
                                        Facsimile: (407) 841-2343

                                        Woodrow H. Pollack, FL Bar #26802
                                        wpollack@shutts.com
                                        SHUTTS & BOWEN, LLP
                                        4301 W. Boy Scout Blvd., Suite 300
                                        Tampa, FL 33607
                                        Telephone: (813) 463-4894
                                        Facsimile: (813) 227-8234

                                        Attorneys for Defendant

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, a true and correct copy of the
foregoing document was served upon all counsel of record by electronic (email) delivery:

David S. Johnson FBN 096423                 Timothy C. Meece (Admitted Pro Hac Vice)
Bonnie C. Daboll FBN: 730521                Jason S. Shull (Admitted Pro Hac Vice)
Scott W. Anderson FBN: 738311               Michael J. Harris (Admitted Pro Hac Vice)
JOHNSON DABOLL ANDERSON, PLLC               Audra Eidem Heinze
2011 W. Cleveland Street, Suite F           (Admitted Pro Hac Vice)
Tampa, FL 33606                             Christopher J. Galfano
(813) 377-2499 (Telephone)                  (Admitted Pro Hac Vice)
(813) 330-3156 (Facsimile)                  BANNER & WITCOFF, LTD.
djohnson@jdalegal.com                       10 S. Wacker Drive, Ste. 3000
bdaboll@jdalegal.com                        Chicago, IL 60606
sanderson@jdalegal.com                      Tel: (312) 463-5000
                                            Fax: (312) 463-5001


                                           /s/ Brian R. Gilchrist
                                           Brian R. Gilchrist, FL Bar #774065



                                          17
